DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior arts cited in this office action:
Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)
Winkley (US 20100262278 A1, hereinafter “Winkler”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Bartos and Winkler which are considered the closes prior arts fails to teach in combination wherein for each possible pixel location and each possible carton orientation, generating a hypothesis that a carton with a known structure appears at that pixel location with that container orientation to obtain a plurality of hypotheses;
ranking the plurality of hypotheses wherein the step of ranking includes calculating a surprisal for each of the hypotheses to obtain a plurality of surprisals and wherein the step of ranking is based on the surprisals of the hypotheses; and
unloading at least one carton of interest from the pile based on the ranked hypotheses.
It would not have been obvious to one of ordinary skill in the art to arrive at the invention as claimed based on the teaching of Bartos  and Winkler. Therefore, claims 1-16 are allowable over the cited arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 3, 2022